DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions. 
Applicant’s Amendment filed 8/9/2022 is acknowledged.
Amendments to paragraph [0001] of the Specification are acknowledged, the previous objection is withdrawn.
The Terminal Disclaimers filed 8/9/2022 are acknowledged and approved, the previous double patenting rejections are withdrawn.
Claims 1-3, 5-9, 11, and 12 have been amended.
Claims 1-12 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US20080305819A1), hereafter Chun, in view of Park et al. (USP 10159071B2), hereafter Park.

Regarding claims 1 and 7,
Chun discloses a method (Fig. 4) performed by a base station comprising a transceiver and a processor (paragraph 108) configured to cause the base station to transmitting a radio resource control (RRC) message (paragraph 5, 9, 14, 16, 79; Fig. 4, S11, 12) and includes information for a first WTRU to determine at least one location within the resource block, the resource block including a plurality of locations indicating time-frequency resource assignments for a plurality of WTRUs including the first WTRU, wherein different ones of the plurality of WTRUs search at different locations within the indicated resource block for one or more resource assignment messages (paragraphs 68-78-88-93; Fig. 5-6; use of single scheduling unit/bitmap for reducing amount of scheduling information to each one of multiple terminals) and receiving an uplink signal from the first WTRU from the plurality of WTRUs based on the one or more resource assignment messages for the first WTRU (Fig. 6; paragraphs 68-93; assigned resources used by UEs for respective data communication over the various resources assigned via the scheduling bitmap).
Chun does not expressly disclose the resource assignments for orthogonal frequency division multiplex (OFDM) resource blocks.
Park discloses analogous resource allocation environment (Fig. 1-2B) via RRC messages for OFDM resource blocks (Col. 4, lines 28-67; Fig. 5-11) including different assignments for different UEs (Fig. 13; Col. 19-20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chun by performing resource assignments for orthogonal frequency division multiplex (OFDM) resource blocks, as shown by Park, thereby providing increase in service availability and flexible use of resources.


Regarding claims 2 and 8,
The combination of Chun and Park discloses resource assignment messages are derived from an uplink resource block assignment and a WTRU identity (Chun: paragraph 93; Park: Col. 19, lines 38-50).  See motivation above.

Regarding claims 3 and 9,
The combination of Chun and Park discloses resource assignment messages include HARQ process information (Chun: 72-73; Park: Background; Fig. 5; Col. 6).  See motivation above.

Regarding claims 4 and 10,
The combination of Chun and Park discloses plurality of WTRUs are grouped based on their respective channel conditions (Chun: paragraph 14, 16, 21, 65, 92, 102; Park: Col. 6-7, lines 60-5; Col. 10, lines 49-67; Fig. 10).  See motivation above.

Regarding claims 5, 6, 11, and 12,
The combination of Chun and Park discloses resource assignment messages are associated with a persistent allocation of resources and transmitting at least a second resource assignment message to the first WTRU, wherein the second resources assignment message changes the resource assignment associated with the persistent allocation of resources (Park: Abstract; Technical Solution/Col. 2; Col. 19, lines 30-50; semi-persistent resource allocation scheme).  See motivation above.
Response to Arguments
3.	Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 13 of the Amendment, Applicant contends Chun is silent regarding an RRC message that indicates a resource block and includes information to determine at least one location within the resource block, as claimed.  Applicant further contends Chun is totally silent regarding the use of one or more assignment messages.
The Examiner respectfully disagrees.  Applicant’s arguments fail to consider the broadest reasonable interpretation of the pending claims when compared to the cited disclosure of Chun.  Applicant’s characterization of Chun in which the base station informs a terminal about a location of resource allocation information specific to the terminal meets a broadest reasonable interpretation of the contested claim limitations.  Chun’s disclosure of “allocation” is equivalent to “assignment”, as claimed, of radio resources and the use of RRC (radio resource control) messages to convey such allocations are clearly discussed in Chun, as cited.  Fig. 5-6 illustrate how the allocated resource information pertains to a location of radio resources within a time-frequency resource block.  Therefore, the rejections are properly maintained.


In the Remarks on pg. 15 of the Amendment, Applicant contends Park is silent regarding any teaching of the use of RRC message and resource blocks including a plurality of locations indicating OFDM resrouce assignments, as claimed.  
The Examiner respectfully disagrees.  Applicant’s arguments fail to consider that the rejections are based on the combination of Chun and Park rather than either Chun or Park alone.  Park is relied upon to generally show resource allocation via RRC messages for OFDM resource blocks, such that it would obvious to modify Chun, which separately shows the plurality of locations indicating resource assignment/allocation, to provide for increased service availability and flexibility within OFDM resource blocks. Therefore, the rejections are properly maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477